DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for generating, modifying, performing, and transmitting in claims 12-22 and 44-53. Examiner’s note: Spec’s para [0140] provides sufficient structure to perform each of the function recited in the claim(s).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 17-18, 28-29, 39-40 and 49-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the subcarrier index" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the subcarrier index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 8-14, 19-25, 30-36, 44-46 and 51-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al U.S. Pub No 20180091277 in view of Guo et al US 20120207199 A1.
As per claims 1, 12 and  23, Davydov teaches a method for generating a Channel State Information-Reference Signal (CSI- RS), (see fig.7) comprising: generating a pseudo-random base sequence (see fig.7 and para [0047] or [0057] for… the initialization seed for the pseudo-random sequence used to generate the reference signal sequence can depend on the antenna port index or the initialization seed for the pseudo-random sequence generator can change every 8 CSI-RS antenna ports); modifying the pseudo-random base sequence based on at least a frequency parameter of the CSI-RS to form a modified pseudo-random sequence (see fig.7 element 730 or 750 and para [0053] for… varying OCCs for some subcarrier indices and para  [0056] for… modulation with a pseudo-random sequence that depends on the antenna port index. Examiner’s note: by changing the orthogonal complementary codes or pseudo random sequence for some subcarrier, Davydov implies that modifying the pseudo-random base sequence is based on frequency domain); generating the CSI-RS using the modified pseudo-random sequence; and transmitting the CSI-RS to a user equipment (see fig.7 element 760 and para [0054] for… At 760, the modulated CSI-RS signals can be transmitted (e.g., via  one or more downlink subframes of an eNB) to the UE).  
However Davydov et al does not explicitly teach generating a pseudo--random base sequence based on at least a time parameter of the CSI-RS.
Guo teaches generating a pseudo--random base sequence based on at least a time parameter of the CSI-RS ( see para [0020] or [0039] for… generating the pseudo-random sequence according to the pseudo-random sequence initial value and para [0152] for… the parameter required in calculation of such initial value can be the time slot index, the cell ID, the CSI-RS antenna port).
In view of the above, having the system of Davydov and given the well-established teaching of Guo, it would have been obvious to one of ordinary skill in the art, at the time of filing, or before the effective filing date of the claimed invention, to implement the teaching of Guo into Davydov so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
As per claims 34 and 44,  Davydov teaches a method for performing a Channel State Information-Reference Signal (CSI- RS), (see fig.7) comprising: generating a pseudo-random base sequence (see fig.7 and para [0047] or [0057] for… the initialization seed for the pseudo-random sequence used to generate the reference signal sequence can depend on the antenna port index or the initialization seed for the pseudo-random sequence generator can change every 8 CSI-RS antenna ports); modifying the pseudo-random base sequence based on at least a frequency parameter of the CSI-RS to form a modified pseudo-random sequence (see fig.7 element 730 or 750 and para [0053] for… varying OCCs for some subcarrier indices and para  [0056] for… modulation with a pseudo-random sequence that depends on the antenna port index. Examiner’s note: by changing the orthogonal complementary codes or pseudo random sequence for some subcarrier, Davydov implies that modifying the pseudo-random base sequence is based on frequency domain); and performing channel estimation using the CSI-RS based on the modified pseudo-random sequence (see fig.5 and para [0055] for… illustrates an example configuration of CSI-RS for channel estimation of 32 antenna ports).  
However Davydov et al does not explicitly teach generating a pseudo--random base sequence based on at least a time parameter of the CSI-RS.
Guo teaches generating a pseudo--random base sequence based on at least a time parameter of the CSI-RS ( see para [0020] or [0039] for… generating the pseudo-random sequence according to the pseudo-random sequence initial value and para [0152] for… the parameter required in calculation of such initial value can be the time slot index, the cell ID, the CSI-RS antenna port).
In view of the above, having the system of Davydov and given the well-established teaching of Guo, it would have been obvious to one of ordinary skill in the art, at the time of filing, or before the effective filing date of the claimed 
As per claims 2, 13, 24, 35 and 45 Davydov and Guo in combination would teach wherein the time parameter comprises a symbol index and a slot index so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
As per claims 3, 14, 25, 36 and 46 Davydov and Guo in combination would teach, wherein the frequency parameter is a subcarrier index (see Guo para [0028] for… in the step of mapping the second CSI-RS sequence r.sub.l,n.sub.s(i') to the subcarrier k of the OFDM symbol  and para [0029] for… wherein, k' is a frequency domain location of first CSI-RS antenna port) so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
As per claims 8, 19, 30, 41 and 51 Davydov and Guo in combination would teach wherein generating the pseudo-random base sequence is also based on a cyclic prefix (see Davydov para [0039] for….  The pseudo-random sequence is initialized every orthogonal frequency division multiplexing (OFDM) symbol, and also depends on the virtual or the physical cell identity of the transmitting cell, slot index within the radio frame, and cyclic prefix length) so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
CSI ID) (see Davydov para [0040] for….  The pseudo-random sequence c(i) is defined in clause 7.2 of LTE-A TS 36.211 v.12.5.0, and initialized with c.sub.init=2.sup.10.  (7(n.sub.s+1)+l+1)(2N.sub.ID.sup.CSI+1) so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
As per claims 10, 21, 32, 43 and 53 Davydov and Guo in combination would teach, wherein generating the pseudo-random base sequence is also based on physical user equipment identity associated with the user equipment (see Davydov para [0039] for….  The pseudo-random sequence is initialized every orthogonal frequency division multiplexing (OFDM) symbol, and also depends on the virtual or the physical cell identity of the transmitting cell, slot index within the radio frame, and cyclic prefix length) so that the calculated CSI-RS sequence could be utilized to measure the channel at the UE terminal, as taught by Guo (see para [0065]).
As per claims 11, 22 and 33 Davydov and Guo in combination would teach, further comprising: pre-coding the CSI-RS using a pre-coding matrix indicator (PMI) (see Guo para [0002] for…wherein the CRI-RS is used for measuring a channel, and a Precoding Matrix Indicator (PMI)) associated with the user equipment ) so that the calculated CSI-RS sequence could be .
Allowable Subject Matter
Claims 4-5, 15-16, 26-27, 37- 38 and 47- 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the seed is based on at least the frequency parameter; and generating an element-wise product of the pseudo-random base sequence and the second pseudo-random sequence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20190215113-$ or US-20160337178-$ or US-20190268088-$ or US-20200382190-$ or US-20150229452-$).did. or (US-RE47486-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633